Citation Nr: 1515139	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with diabetic maculopathy and retinopathy with cataracts. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran had active military service from August 1974 to August 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for diabetes mellitus, type II, and assigned a 20 percent evaluation effective October 19, 2010.  The Veteran disagreed with the rating assigned and the current appeal ensued. 

In April 2013, the RO granted service connection for diabetic maculopathy and retinopathy with cataracts, and assigned a 0 percent evaluation effective November 23, 2012. (Note: Noncompensable complications are deemed part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note (1) (2014)).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA diabetic examination in October 2012.  At that time, clinical findings indicated that the Veteran's diabetes was managed by a restricted diet, oral hypoglycemic agents, and insulin (more than 1 injection per day).  A regulation of activities was not noted.  

In a December 2013 Statement of Accredited Representative in Appealed Case, the Veteran, through his representative, stated diabetes is "continuing to progressively worsen."  Likewise, in a December 2014 Appellant's Brief, the Veteran, through his representative, asserted that he currently meets the higher rating criteria for diabetes, noting that he has "regulated activities" in addition to the restricted diet and daily injections of insulin. See VBMS entry.  The Board notes that, pursuant to Diagnostic Code 7913 (2014), diabetes mellitus that requires insulin, restricted diet, and regulation of activities warrants a 40 percent evaluation. 

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability. See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, another examination is required. VAOPGCPREC 11-95 (April 7, 1995). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). In light of the Veteran's contentions, and given that the Board is precluded from arriving at its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required. See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that the agency of original jurisdiction (AOJ) must afford the Veteran another VA examination to determine the current severity of his service-connected diabetes mellitus, type II, with diabetic maculopathy and retinopathy with cataracts. 


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his diabetes mellitus and diabetic maculopathy and retinopathy with cataracts that are not already of record. Also take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file. 

2. Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of the Veteran's diabetes mellitus, type II, with diabetic maculopathy and retinopathy with cataracts symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

In particular, the examination for diabetes mellitus, type II, must include an assessment as to whether regulation of activities is medically required.

3. Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




